Title: From John Adams to Samuel L. Mitchell, 24 September 1813
From: Adams, John
To: Mitchell, Samuel L.



Dear Sir
Quincy September 24th 1813

What apology can I offer, for the liberty I take of introducing to you the Revnd Henry Colman of Hingham? My apology is ready without ceremony. Mr Colman wishes to see, the great and good men and things in New York & Philadelphia, and as a man of Science, letters, and virtue, he is worthy to see them. Any notice you may take of him, will be gratefully acknowledged, by your humble Servant with great esteem

John Adams.